Citation Nr: 1443305	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-10 439	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for alcohol dependence/cannabis and cocaine abuse (claimed as substance abuse).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to September 1993.  He also served on active duty from September 20, 1993, to June 5, 1996, but was discharged from the latter period of service under other than honorable conditions.  A January 1998 Administrative Decision concluded that the character of discharge from this latter period of service was a bar to payment of VA benefits. 

This matter was last before the Board of Veterans' Appeals (Board) in July 2014 on appeal from the Jackson, Mississippi Regional Office (RO).

As noted in the Board's July 2014 decision, the Veteran had appealed the Board's prior, December 2011, decision to the United States Court of Appeals for Veterans Claims (Court). The Court issued an October 2013 Memorandum Decision, which the Veteran appealed to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit dismissed the Veteran's appeal in June 2014.  The Federal Circuit issued mandate on July 31, 2014 and the Court subsequently issued mandate on September 12, 2014.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

The Court's October 2013 Memorandum Decision states that the Board's December 2011 decision included an "implicit determination that the appellant did not file a Substantive Appeal on his claim for drug addiction."  As the Court's Memorandum Decision was not final until the Court issued mandate on September 12, 2014, the Board did not have jurisdiction to address that issue in July 2014.  Due to this lack of jurisdiction, the portion of the Board's July 2014 decision addressing a claim for substance abuse constitutes error requiring vacatur.  38 C.F.R. § 20.904.  

Accordingly, the portion of the July 25, 2014 Board decision regarding whether new and material evidence had been received to reopen the claim for service connection for alcohol dependence/cannabis and cocaine abuse (claimed as substance abuse) is vacated.  The remainder of the decision remains untouched.




	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


